           Case 1:19-cv-11861-MKV Document 70 Filed 07/07/20 Page 1 of 3



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
ELLIOT BROIDY and BROIDY CAPITAL                               :
MANAGEMENT, LLC,                                               :
                                                               :
                                           Plaintiffs,         :
                                                               :
                  - against -                                  :
                                                               :
GLOBAL RISK ADVISORS LLC,
                                                               :
GRA MAVEN LLC,
                                                               :   Case No. 19-cv-11861
GRA QUANTUM LLC,
                                                               :
GLOBAL RISK ADVISORS EMEA LIMITED,
                                                               :
GRA RESEARCH LLC,
                                                               :
QYRPT, INC.,
                                                               :
KEVIN CHALKER,
                                                               :
DENIS MANDICH,
                                                               :
ANTONIO GARCIA, and
                                                               :
COURTNEY CHALKER,
                                                               :
                                           Defendants.         :
---------------------------------------------------------------x


                               STIPULATION & PROPOSED ORDER

        WHEREAS, Plaintiffs Elliott Broidy and Broidy Capital Management, LLC served their

First Amended Complaint (“FAC”) (Dkt. 57) on Defendants Global Risk Advisors LLC, GRA

Maven LLC, GRA Quantum LLC, Global Risk Advisors EMEA Limited, and Kevin Chalker

(the “Original Defendants”) on June 26, 2020;

        WHEREAS, newly named Defendants GRA Research LLC, Qyrpt, Inc., Denis Mandich,

Antonio Garcia, and Courtney Chalker (the “Additional Defendants”) have not been served with

the FAC, but have agreed to waive service of the FAC under Fed. R. Civ. P. 4(d);

        WHEREAS, the Original Defendants’ time to answer or otherwise respond to the FAC is

currently 14 days from June 26, 2020, or July 10, 2020;
             Case 1:19-cv-11861-MKV Document 70 Filed 07/07/20 Page 2 of 3



        WHEREAS, the Additional Defendants’ time to answer or otherwise respond to the FAC

is currently 60 days from June 30, 2020, or August 31, 2020;

        WHEREAS, all parties have conducted negotiations concerning briefing for Defendants’

anticipated motion(s) to dismiss the FAC;

        WHEREAS, this is the parties’ first request to extend the time of any filings related to the

FAC;

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for the parties in this action, as follows:

        1.       The time for Defendants to answer or otherwise respond to the amended

complaint shall be extended to August 10, 2020.

        2.       The time for Plaintiffs to serve papers in opposition to any motion filed by

Defendants pursuant to Federal Rule of Civil Procedure 12 shall be extended to September 21,

2020.

        3.       The time for Defendants to serve any reply papers in support of any motion filed

pursuant to Federal Rule of Civil Procedure 12 shall be extended to October 5, 2020.

        4.       Nothing in this Stipulation shall prejudice any party’s right to seek further relief

from the Court concerning the time for filing and service of any answer or motion papers.

        5.       Nothing in this Stipulation shall be deemed or construed as an admission of the

jurisdiction of this Court over this action or any parties therein, and all rights with respect to the

same are hereby expressly reserved.




                                                   2
           Case 1:19-cv-11861-MKV Document 70 Filed 07/07/20 Page 3 of 3



Dated: July 7, 2020



STEPTOE & JOHNSON LLP                                       GIBSON, DUNN & CRUTCHER LLP

/s/ Charles Michael1                                        By:     __________
Filiberto Agusti                                            Orin Snyder
Leah M. Quadrino                                            Zainab Ahmad
Linda C. Bailey                                             Paul J. Kremer
1330 Connecticut Avenue, NW                                 Samantha Weiss
Washington, DC 20036
Phone: (202) 429-3000                                       200 Park Avenue
Fax: (202) 429-3902                                         New York, NY 10166-0193
fagusti@steptoe.com                                         Tel.: (212) 351-4000
lquadrino@steptoe.com                                       osnyder@gibsondunn.com
lbailey@steptoe.com                                         zahmad@gibsondunn.com
                                                            pkremer@gibsondunn.com
Charles Michael                                             sweiss@gibsondunn.com
Morgan Lucas
1114 Avenue of the Americas                                 Attorneys for Defendants
New York, NY 10036
Phone: (212) 506-3900
Fax: (202) 506-3950
cmichael@steptoe.com
mlucas@steptoe.com

Counsel for Plaintiffs Elliott Broidy and
Broidy Capital Management LLC



                                                              SO ORDERED




Dated: _______________________                                ____________________________________
                                                              The Honorable Mary Kay Vyskocil
                                                              United States District Court Judge




 1
     Consent given in accordance with Rule 8.5(b) of the Court’s ECF Rules and Instructions.



                                                        3
